United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2470
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                          Darling Antonio Mejia-Molina

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: December 21, 2012
                              Filed: January 8, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Darling Mejia-Molina appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to knowing receipt of child pornography. On

         1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), questioning the procedural soundness and substantive reasonableness of
Mejia-Molina’s sentence, and suggesting that the court did not properly consider the
18 U.S.C. § 3553(a) factors.

       Upon careful review, we conclude that the district court committed no
significant procedural error, properly considered and weighed appropriate sentencing
factors, and did not impose a substantively unreasonable sentence. See United States
v. Feemster, 572 F.3d 455, 460-62 (8th Cir. 2009) (en banc) (appellate court’s review
of sentence for abuse of discretion includes (1) ensuring no significant procedural
error occurred, and (2) considering substantive reasonableness of sentence under
totality of circumstances; court abuses discretion when it fails to consider relevant
factor, gives significant weight to irrelevant or improper factor, or considers
appropriate factors but commits clear error of judgment in weighing factors; if
sentence is within Guidelines range, appellate court may, but is not required to, apply
presumption of reasonableness).

       Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment
of the district court, and we grant counsel’s motion to withdraw, subject to counsel
informing Mejia-Molina about procedures for seeking rehearing or filing a petition
for certiorari.
                         ______________________________




                                         -2-